UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
TAYLOR DUMPSON,                    )
                                   )
            Plaintiff,             )
                                   )
      v.                           )
                                   )    Civil Action No. 18-1011 (RMC)
BRIAN ANDREW ADE,                  )
ANDREW ANGLIN, and                 )
MOONBASE HOLDINGS, LLC,            )
                                   )
            Defendants.            )
_________________________________  )

                                 MEMORANDUM OPINION

               Taylor Dumpson filed this case against Brian Andrew Ade, Andrew Anglin, and

Moonbase Holdings, LLC, for allegedly interfering with her right to full and equal enjoyment of

places of public accommodation and an educational institution and for intentional infliction of

emotional distress. Messrs. Ade and Anglin and Moonbase Holdings were served but failed to

answer. Following the entry of default by the Clerk of Court, Ms. Dumpson moved for default

judgment. Defendants failed to respond to her motion or the Court’s Order to Show Cause why

it should not be granted. The Court will grant her motion for default judgment; order

compensatory damages in the amount of $101,429.28, punitive damages in the amount of

$500,000, and attorneys’ fees and costs in the amount of $124,022.10; enter a restraining order

against Moonbase Holdings and Messrs. Anglin and Ade; and enter a preservation order against

Mr. Anglin and Moonbase Holdings.

                                           I. FACTS

               On May 1, 2017, one day after Ms. Dumpson was inaugurated as the first female,

African-American student government president at American University (AU), a masked man



                                                1
hung nooses with bananas inscribed with racist and derogatory messages around the AU campus,

including near the Mary Graden Center, the student center which houses the AU Student

Government offices. Am. Compl. [Dkt. 16] ¶¶ 51, 61, 63-64. It is alleged that the bananas were

inscribed with phrases such as “AKA Free” (a reference to Ms. Dumpson’s sorority, Alpha

Kappa Alpha) and “Harambe bait” (a reference to a gorilla because comparing African

Americans to apes is a common racist slur). Id. ¶ 64. Ms. Dumpson, AU, and law enforcement

all believed Ms. Dumpson to be “the primary target of the hate crime.” Id. ¶ 74.

               After the media reported on this crime, Mr. Anglin posted an article about Ms.

Dumpson on his website, the Daily Stormer,1 writing: “No one feels safe around bananas. Some

racists have taken to calling this African Queen ‘Dumpy Dumpson,’ smdh [shaking my damn

head].” Id. ¶¶ 89-90. Mr. Anglin then published Ms. Dumpson’s name, photo, and direct links

to her Facebook account and the AU Student Government Twitter account with which Ms.

Dumpson was associated as AU Student Government President. Id. ¶ 90. Mr. Anglin further

directed his followers to “troll storm”2 Ms. Dumpson, id. ¶ 2, encouraging them to troll Ms.

Dumpson saying: “Be sure to send her some words of support on Facebook, and hit up the AU

Student Government on Twitter. Let her know that you fully support her struggle against

bananas.” Id. ¶ 90.




1
  Mr. Anglin is the founder and publisher of the Daily Stormer. Am. Compl. ¶ 25. Mr. Anglin
registered Moonbase Holdings, a for-profit, limited-liability corporation under the laws of the
State of Ohio. Id. ¶ 30. Moonbase Holdings provides Mr. Anglin and the Daily Stormer with
financial support. Id.
2
  “‘Troll storms’ involve the coordinated trolling of a person by multiple individuals via
messages sent over social media platforms, postal mail, and phone.” Am. Compl. ¶ 25 n.11.
“Trolling is mocking, insulting, harassing, threatening, humiliating, defaming, and/or
intimidating a targeted person through communications (typically, but not exclusively, online).”
Id. ¶ 20.


                                                2
                After Mr. Anglin’s article, Ms. Dumpson’s Facebook accounts and the AU, AU

Student Government, and AU Student Government President Twitter accounts were targeted

with messages. Id. ¶ 97. Mr. Ade participated in the troll storm by posting on Twitter comments

including: (1) “I beez prezdent n sheeeeit,” (2) “Turdler takes a Dump son,” (3) “OOOOOOK

EEEEEK CHIMPOUT!,” (4) “You beez 100% sheboon!,” (5) “Sheeeeit I dindu nuffins she was

axing fo it n sheeeit!,” (6) “Racoons Rule, coons drool,” (7) “Waah, waah, Dats Rayceez!,” and

(8) “Chimput!” Id. ¶ 100. In response to the AU Student Government’s post about a campus

community meeting regarding the incident, Mr. Ade responded, “[s]o in black people time, this

will start whenever.” Id.

                After receiving the messages3 from Mr. Ade and others, Ms. Dumpson began

fearing for her life and suffering both physically and mentally. Id. ¶¶ 120-28. Ms. Dumpson felt

constantly on edge when walking alone and became terrified of leaving her home at night. Id.

¶¶ 125-26. She started to carry an alarm on her keyring at all times and pepper spray for self-

defense. Id. ¶ 125. Because she no longer felt comfortable to walk, bike, or take public

transportation to commute to school and travel around town, she began to take Ubers more

frequently. Id. ¶ 126. Ms. Dumpson’s academics and preparation for law school also suffered as

a result of the online harassment. She no longer felt safe studying late on AU’s campus at night,

missed exams, and dropped her minor in sociology. Id. ¶ 128. Ms. Dumpson also continues to

feel scared of being harassed and stalked online which has interfered with her online presence

and self-expression. Id. ¶ 127. From July 2017 to the present, Ms. Dumpson has been receiving

regular psychiatric counseling. Id. ¶ 123. She was diagnosed with Post Traumatic Stress

Disorder (PTSD), an eating disorder, depression, and anxiety; and she is now being treated for


3
    Ms. Dumpson provides more than thirty examples of messages. See Am. Compl. ¶¶ 99-118.


                                                3
these conditions. Id. ¶¶ 124, 177. From June 2017 to January 2018, Ms. Dumpson lost an

unhealthy amount of weight—more than 15% of her body weight—from the mental trauma

stemming from the incident. Id. ¶ 121.

               On April 30, 2018, Ms. Dumpson filed a Complaint against Messrs. Ade and

Anglin, Moonbase Holdings, and James McCarty. 4 Compl. [Dkt. 1]. Moonbase Holdings and

Messrs. Ade and Anglin failed to respond to the Complaint and the Clerk of Court entered

default against each Defendant. See Clerk’s Entry of Default as to Brian Andrew Ade [Dkt. 10];

Clerk’s Entry of Default as to Moonbase Holdings, LLC [Dkt. 20]; Clerk’s Entry of Default as to

Andrew Anglin [Dkt. 28].

               Ms. Dumpson now moves for default judgment against Messrs. Anglin and Ade

and Moonbase Holdings for violations of the District of Columbia Human Rights Act of 1977

(DCHRA), D.C. Code § 2-1401.01 et seq., and intentional infliction of emotional distress. See

Mot. for Default J. (Mot.) [Dkt. 35]; Mem. in Supp. of Mot. for Default. J. (Mem.) [Dkt. 35-1].

Ms. Dumpson asks the Court to find Defendants jointly and severally liable for her injuries and

requests compensatory damages, punitive damages, attorneys’ fees, and injunctive relief. Mot. at

1-2. Defendants have not responded to Ms. Dumpson’s Motion for Default Judgment or the

Court’s Order to Show Cause why default judgment should not be entered. See Order to Show

Cause [Dkt. 39]. The motion is ripe for review.

                              II. JURISDICTION AND VENUE

               The Court has diversity jurisdiction over this action. See 28 U.S.C. § 1332(a).

Ms. Dumpson is a citizen of Maryland, Am. Compl. ¶ 16; Mr. Anglin is a citizen of Ohio, id.



4
 The claims against Mr. McCarty were dismissed on January 25, 2019. See 1/25/19 Minute
Order.


                                                  4
¶ 29; Moonbase Holdings is a limited-liability corporation registered in Ohio, id. ¶ 30; and Mr.

Ade is a citizen of Tennessee. Id. ¶ 33. Additionally, Ms. Dumpson’s requested relief exceeds

$75,000. Id. ¶ 38. Venue is proper in this Court and the Court has personal jurisdiction over the

Defendants because the allegedly discriminatory statements were targeted at an individual that

attended school in, and activities that occurred in, the District of Columbia. See Fed. R. Civ. P.

4; D.C. Code § 13-423(a)(3); 28 U.S.C. § 1391(b)(2).

                                    II. LEGAL STANDARDS

   A. Federal Rule of Civil Procedure 55

               There is a two-step procedure for requesting default judgment. Fanning v. Seneca

One Realty LLC, 265 F. Supp. 3d 31, 33 (D.D.C. 2017) (citing Boland v. Cacper Constr. Corp.,

130 F. Supp. 3d 379, 382 (D.D.C. 2015)). First, Federal Rule of Civil Procedure 55(a) requires

the Clerk of Court to enter default “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). Second, once the Clerk has entered default, “the party must

apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). A court may then enter

default judgment as established in Rule 55(b). Id. Determining whether default judgment is

appropriate “is committed to the discretion of the trial court.” Int’l Painters & Allied Trades

Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C. 2008) (citing

Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

               “Default [judgment] establishes the defaulting party’s liability for the well-

pleaded allegations of the complaint.” Boland v. Elite Terrazzo Flooring, Inc., 763 F. Supp. 2d
64, 67 (D.D.C. 2011). To authorize default judgment, a “defendant must be considered a ‘totally

unresponsive’ party, and its default plainly willful, reflected by its failure to respond to the




                                                   5
summons and complaint, the entry of a default, or the motion for default judgment.” Int’l

Painters, 531 F. Supp. 2d at 57 (quoting Gutierrez v. Berg Contracting Inc., No. 99-3044, 2000
WL 331721, at *1 (D.D.C. Mar. 20, 2000)). Given “the absence of any request to set aside the

default or suggestion by the defendant that it has a meritorious defense,” courts have found that

the plaintiff has satisfied the standard for default judgment. Id. (quoting Gutierrez, 2000 WL
331721, at *1).

   B. Damages

               Once the Court has established liability, “the court must make an independent

evaluation of the damages to be awarded and has ‘considerable latitude in determining the

amount of damages.’” Sanchez v. Devashish Hosp., LLC, 322 F.R.D. 32, 35 (D.D.C. 2017)

(quoting Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d 99, 103 (D.D.C. 2015) and Elite

Terrazzo Flooring, 763 F. Supp. 2d at 67). To determine whether there is a basis to determine

damages, “a plaintiff must ‘prove [her] entitlement’ to the relief requested using ‘detailed

affidavits or documentary evidence on which the court may rely.’” Ventura, 134 F. Supp. 3d at

103 (quoting Boland v. Providence Constr. Corp., 304 F.R.D. 31, 36 (D.D.C. 2014)).

“Ultimately, what matters is that the court ‘ensures that there is a basis for the damages specified

in the default judgment.’” Pescatore v. Palmera Pineda, 345 F. Supp. 3d 68, 71 (D.D.C. 2018)

(quoting Fanning v. Wegco, Inc., 5 F. Supp. 3d 1, 4 (D.D.C. 2013)). A court may conduct a

hearing to set the amount of damages, see Fed. R. Civ. P. 55(b)(2), but it is not required to do so

as long as there is a basis for the damages specified in the motion for default judgment. See

Ventura, 134 F. Supp. 3d at 103.




                                                 6
                                          III. ANALYSIS

    A. Liability

                Ms. Dumpson followed the two-step procedure that is required for default

judgment. The Clerk of Court entered default against Moonbase Holdings and Messrs. Ade and

Anglin and Ms. Dumpson applied to this Court for default judgment. 5 The Court has discretion

to determine whether default judgment is appropriate and may enter default judgment on any

well-pleaded allegations. See Int’l Painters, 531 F. Supp. 2d at 57. Courts consider whether the

defendant is a “totally unresponsive” party, and its default plainly willful, reflected by its failure

to respond to the summons and complaint, the entry of default, or the motion for default

judgment. Id.

                Having failed to file an answer, object to the entry of default by the Clerk, or

respond to the Court’s order to show cause why default judgment should not be entered against

them, the Court finds Messrs. Ade and Anglin and Moonbase Holdings are totally unresponsive

parties.

                Ms. Dumpson complains that Messrs. Anglin and Ade and Moonbase Holdings

interfered with her right to full and equal enjoyment of places of public accommodation, see Am.

Compl. ¶¶ 129-44, 190-201 (Counts I and V), interfered with her right to equal opportunity to

education, see id. ¶¶ 145-58, 202-09 (Counts II and VI), and caused intentional infliction of




5
 Mr. Ade was personally served on May 1, 2018 by Capitol Process Services, Inc. See Aff. of
Service, Brian Andrew Ade [Dkt. 7] at 1. Moonbase Holdings was served by the Ohio Secretary
of State on July 10, 2018. See Aff. of Service, Moonbase Holdings [Dkt. 13]. Mr. Anglin was
served via publication and the final publication occurred on November 15, 2018. See Notice of
Service by Publication [Dkt. 23].



                                                   7
emotional distress. See id. ¶¶ 178-89, 228-36 (Counts IV and VIII). 6 The Court will review the

allegations for each count in turn to ensure they are well-plead and justify default judgment.

            1. Interference with Places of Public Accommodation (Counts I and V) 7

                In the District of Columbia, every individual has the right to “an equal

opportunity to participate in all aspects of life, including, but not limited to . . . in places of

public accommodation.” D.C. Code § 2-1402.01. It is unlawful to directly or indirectly deny

any person the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

and accommodations of any place of public accommodations on the basis of a variety of factors

including race and gender. See id. § 2-1402.31. It is unlawful for any individual “to coerce,

threaten, retaliate against, or interfere with any person in the exercise or enjoyment of . . . any

right granted or protected” under the DCHRA. Id. § 2-1402.61. An individual may not “aid,

abet, invite, compel, or coerce the doing of any of the acts forbidden under the [DCHRA] or . . .

attempt to do so.” Id. § 2-1402.62. “To establish a prima facie case of . . . interference, a

plaintiff must allege that: (1) [s]he engaged in activity protected under the DCHRA . . . ; (2)

[s]he was subjected to adverse action; and (3) there is a causal nexus between the two.”

Mazloum v. District of Columbia, 442 F. Supp. 2d 1, 12 (D.D.C. 2006) (citing Carter-

Obayuwana v. Howard Univ., 764 A.2d 779, 790 (D.C. 2001)).




6
  Ms. Dumpson does not move for default judgment on Counts III and VII, alleging bias-related
incitement of and/or conspiracy to commit stalking. See Am. Compl. ¶¶ 159-77, 210-27; Mem.
at 10 n.3.
7
 The same prima facia test applies to interference with public accommodation and interference
with educational institution claims. American University is both a place of public
accommodation and an educational institution. Therefore, for the same reasons the Court finds
Counts I and V well-plead, Counts II and VI are also sufficient to justify default judgment.



                                                    8
               a. Mr. Anglin/Moonbase Holdings (Count I)8

               Ms. Dumpson alleges that Mr. Anglin and Moonbase Holdings invited

interference and interfered with her right to full and equal enjoyment of places of public

accommodation, specifically the AU campus. Am. Compl. ¶¶ 129-44 (Count I). Ms. Dumpson

alleges that she was engaged in a protected activity under the DCHRA by using the resources on

the AU campus. See id. ¶¶ 131-32. The DCHRA defines places of public accommodation as

“restaurants or eating houses, or any place where food is sold for consumption on the premises; .

. . establishments dealing with goods or services of any kind . . . ; swimming pools, . . .

amusement and recreation parks, . . . gymnasiums, . . . garages, . . . [and] public halls and public

elevators.” D.C. Code 2-1401.02(24). AU is considered a place of public accommodation under

the DCHRA because it has restaurants, other places where food is sold, establishments dealing

with good or services, swimming pools, gymnasiums and recreational parks, garages, and

buildings with public halls and elevators that are available to AU students and the public. Am.

Compl. ¶¶ 134-35. Additionally, the lampposts the bananas were hung from were near the Mary

Graden Center, the student center where the AU Student Government offices are located. Id.

¶ 135. The Mary Graden Center is centrally located on campus near the gym and bookstore and

holds restaurants open to the public. Id.

               Ms. Dumpson alleges that the troll storm initiated by Mr. Anglin and Moonbase

Holdings interfered with her enjoyment of places of public accommodation. See id. ¶¶ 138-41.

The harassment targeted her because of her race and gender, see id. ¶ 138, and affected her use

and enjoyment of the AU campus because she no longer felt safe on campus in the way she had


8
  Because Mr. Anglin is the registered agent, founder, and publisher of Moonbase Holdings, and
thus exercises control over the company, the Court considers these Defendants together. See
Am. Compl. ¶ 30.


                                                  9
previously. See id. ¶ 144. This negatively impacted Ms. Dumpson’s academic experience and

ability to socialize on the AU campus. Id. By inviting readers of the Daily Stormer to troll Ms.

Dumpson, Mr. Anglin and Moonbase Holdings also encouraged others to interfere with her

enjoyment of AU. Id. ¶ 150. Mr. Anglin and Moonbase Holdings interfered with Ms.

Dumpson’s access and enjoyment of AU by causing Ms. Dumpson to feel constantly unsafe as a

result of Mr. Anglin and Moonbase Holdings’ threatening messages and the messages they urged

other to send. The Court finds that a casual nexus exists between the troll storm created by Mr.

Anglin and Moonbase Holdings and Ms. Dumpson’s enjoyment of AU and its resources and that

Ms. Dumpson was targeted because of her race and gender.

               b. Mr. Ade (Count V)

               Ms. Dumpson alleges that Mr. Ade aided and abetted interference with her right

to full and equal enjoyment of AU’s campus. Id. ¶ 198. Mr. Ade’s participation in the troll

storm contributed to Ms. Dumpson’s fear and lack of safety. Id. ¶ 201. Mr. Ade’s tweets also

demonstrate that the basis of the interference was Ms. Dumpson’s race and gender because they

refer to Ms. Dumpson as a “sheeboon” and make additional comparisons to Ms. Dumpson and

apes.9 Id. ¶¶ 100, 143. Mr. Ades’s actions therefore constitute interference with Ms. Dumpson’s

enjoyment of a place of public accommodation. A casual nexus existed between the troll storm,

to which Mr. Ade added, and Ms. Dumpson’s enjoyment of AU.

           2. Intentional Infliction of Emotional Distress (Counts IV and VIII)

               Under D.C. law, to state a claim of intentional infliction of emotional distress, the

plaintiff must show “‘(1) extreme and outrageous conduct on the part of the defendant which (2)



9
 “Comparing African Americans to apes or monkeys is a common form of racist insult used to
dehumanize, belittle, or intimidate African Americans.” Am. Compl. ¶ 66.


                                                10
intentionally or recklessly (3) causes the plaintiff severe emotional distress.’” Paul v. Howard

Univ., 754 A.2d 297, 307 (D.C. 2000) (quoting Howard Univ. v. Best, 484 A.2d 958, 985 (D.C.

1984)). The conduct must be “so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized society.” Purcell v. Thomas, 928 A.2d 699, 711 (D.C. 2007).

               In deciding whether alleged conduct is “extreme and outrageous,”
               the court must consider: “(1) applicable contemporary community
               standards of offensiveness and decency, and (2) the specific context
               in which the conduct took place.” The “liability clearly does not
               extend to mere insults, indignities, threats, annoyances, petty
               oppressions, or other trivialities,” although statements that were
               considered a “petty oppression,” “trivial” or merely “inconsiderate
               and unkind” fifty years ago may be “extreme and outrageous”
               conduct under “today’s social standards and principles (or vice-
               versa).” Courts have applied a balancing test to determine whether
               the alleged conduct “violates prevailing social norms and is
               sufficiently outrageous to ensure that the advantage to society of
               preventing such harm seems greater than the advantage of leaving
               ill-disposed persons free to seek their happiness in inflicting it.”

Burnett v. Am. Fed’n of Gov’t Emps., 102 F. Supp. 3d 183, 190 (D.D.C. 2015) (quoting King v.

Kidd, 640 A.2d 656, 668-69 (D.C. 1993)). “Creation of a hostile . . . environment by racial or

sexual harassment may, upon sufficient evidence, constitute a prima facie case of intentional

infliction of emotional distress.” Best, 484 A.2d at 986. “‘Repeated harassment . . . may

compound the outrageousness of incidents which, taken individually, might not be sufficiently

extreme to warrant liability.’” Id. (quoting Boyle v. Wenk, 392 N.E.2d 1053, 1056 (Mass.

1979)).

               a. Mr. Anglin/Moonbase Holdings (Count IV)

               Ms. Dumpson alleges that Mr. Anglin’s article which mocked the noose incident

and encouraged people to troll storm her was intended to inflict emotional distress. Am. Compl.

¶¶ 181-82. The encouraged harassment and online attacks ridiculed her because of her race and



                                                11
gender, which she alleges was so outrageous in character and so extreme in degree as to go

beyond all possible bounds of decency and be intolerable in a civilized society. Id. ¶ 180.

                The Court finds the evidence clear and unrebutted that Mr. Anglin and Moonbase

Holdings’ actions were racially motivated and intentionally resulted in a campaign of racial and

gender harassment. Mr. Anglin wrote, and Moonbase Holdings distributed, multiple comments

which mocked Ms. Dumpson and the noose incident, such as suggesting that she had a “struggle

with bananas,” and encouraging others to target, harass, and attack her online because she is an

African-American woman. See Am. Compl. ¶¶ 90, 180. Furthermore, Mr. Anglin and

Moonbase Holdings’ discriminatory actions resulted in more than thirty messages by Daily

Stormer followers over at least two months. See id. ¶¶ 86, 99-118. This conduct went well

beyond “mere insults” or “inconsiderate and unkind” behavior. Burnett, 102 F. Supp. 3d at 190.

The extent of the troll storm was significant and Mr. Anglin, through the Daily Stormer, intended

that result or was reckless in his actions.

                Ms. Dumpson alleges that she suffered severe emotional distress as a direct result

of Mr. Anglin and Moonbase Holdings’ article and the resulting harassment, including PTSD, an

eating disorder, depression, and anxiety. Id. ¶ 182. Ms. Dumpson’s claims are supported by

detailed affidavits and exhibits by which her doctor explains Ms. Dumpson’s symptoms and

treatment. See Ex. 1, Mot., Decl. of Taylor Dumpson (Dumpson Decl.) [Dkt. 35-2] ¶¶ 23-33

(detailing the effects of the harassment); Ex 2, Mot., Decl. of Michael Mintz, Psy. D. (Mintz

Decl.) [Dkt. 35-3] (Sealed version of psychological evaluation filed at Dkt. 37.). The Court finds

that Ms. Dumpson has met her burden for satisfying the three elements of a claim of intentional

infliction of emotional distress: Mr. Anglin and Moonbase Holdings participated in extreme and

outrageous conduct, Ms. Dumpson suffered severe emotional distress, and Mr. Anglin and




                                                12
Moonbase Holdings’ conduct intentionally or recklessly caused Ms. Dumpson’s emotional

distress.

               b. Mr. Ade (Count VIII)

               Ms. Dumpson alleges that Mr. Ade’s posts were specifically intended to harass

and inflict emotional distress. Am. Compl. ¶ 233. Mr. Ade repeatedly posted derogatory

messages about Ms. Dumpson, an African-American woman and student, due to her race and

gender. Ms. Dumpson alleges that posting his comments on the Internet for the public to see

constituted extreme and outrageous conduct. Id. ¶ 231. The Court finds that Mr. Ade’s

comments were severely derogatory due to Ms. Dumpson’s race and gender and were not, by

any stretch of the imagination, merely a few isolated statements. Mr. Ade posted nine different

tweets which included posts in which he compared Ms. Dumpson to a gorilla, chimp, and

“sheboon.” Id. ¶ 100. The Court finds Mr. Ade’s messages constituted an intentional campaign

of discrimination based on Ms. Dumpson’s race and gender. Such remarks regarding race and

gender went far beyond the bounds of decency and were intolerable to the average or reasonable

person in a civilized society, much less a university.

               Mr. Ade participated in the troll storm initiated by Mr. Anglin and Moonbase

Holdings and intentionally or recklessly directed numerous tweets at Ms. Dumpson. Ms.

Dumpson stated that as a direct result of Mr. Ade’s tweets, she suffered severe emotional

distress. Id. ¶ 234. The Court finds that Ms. Dumpson has met her burden of alleging and

demonstrating a claim of intentional infliction of emotional distress: Mr. Ade participated in

extreme and outrageous conduct, Ms. Dumpson suffered severe emotional distress, and Mr.

Ade’s conduct intentionally or recklessly caused Ms. Dumpson’s emotional distress.




                                                 13
           3. Conclusion

               Ms. Dumpson has presented well-plead claims against Moonbase Holdings and

Messrs. Anglin and Ade for interference with Ms. Dumpson’s right to full and equal enjoyment

of places of public accommodation and an educational institution and intentional infliction of

emotional distress. Because Moonbase Holdings and Messrs. Anglin and Ade have not

responded, default judgment will be entered.

     B. Damages

           1. Compensatory Damages10

               Compensatory damages “are intended to redress the concrete loss that the plaintiff

has suffered by reason of the defendant’s wrongful conduct.” State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408, 416 (2003) (quotation marks and citation omitted). They “make

plaintiffs whole for the harms that they have suffered as a result of defendants’ actions.”

Embassy of Fed. Republic of Nigeria v. Ugwuonye, 945 F. Supp. 2d 81, 85 (D.D.C. 2013)

(quoting Hendry v. Pelland, 73 F.3d 397, 402 (D.C. Cir. 1996)). Compensatory damages include

economic damages, which are a concrete loss, and damages for “pain, suffering, and mental

anguish” for which the amount of damages is not a sum certain. Robinson v. Ergo Sols., LLC, 4
F. Supp. 3d 171, 178 (D.D.C. 2014). In these default circumstances, a court has latitude in

determining an award of compensatory damages and may do so after an independent evaluation.

See Sanchez, 322 F.R.D. at 35. Joint and several liability is proper when defendants’

“independent acts combined to cause a single injury.” District of Columbia v. Wash. Hosp. Ctr.,

722 A.2d 332, 336-37 (D.C. 1998); see also Fred A. Smith Mgmt. Co. v. Cerpe, 957 A.2d 907,



10
 Plaintiffs may recover compensatory damages for emotional pain and suffering under the
DCHRA. See Sumes v. Andres, 938 F. Supp. 9, 13 (D.D.C. 1996).


                                                 14
917 (D.C. 2008) (finding defendants jointly and severally liable for attorneys’ fees under the

DCHRA because the defendants’ liability “arose out of a common nucleus of facts and issues”).

               This Court concludes that under D.C. law, and the record here, Messrs. Anglin

and Ade and Moonbase Holdings are jointly and severally liable for compensatory damages to

Ms. Dumpson because their liability arose from the troll storm initiated by Mr. Anglin and

Moonbase and joined by Mr. Ade and their intentional collective actions combined to cause Ms.

Dumpson’s injuries. Ms. Dumpson has submitted detailed affidavits and exhibits explaining her

pain and suffering and the resulting psychiatric treatment. See Dumpson Decl. ¶¶ 23-33; Mintz

Decl. and Exhibits. The Court finds that Ms. Dumpson has established a concreate loss of

$844.76 for the cost of therapy and medication and $584.52 for the cost of Uber to travel to

school and her internship which fear caused her to need after the troll storm.

               Ms. Dumpson also requests $100,000 for pain and suffering. Since the incident,

Ms. Dumpson has experienced “flashbacks, nightmares, depression, anxiety, and disordered

eating, and engaged in avoidance behavior.” Am. Compl. ¶ 122. She requires regular therapy

and has been diagnosed with PTSD. Id. ¶ 124. Ms. Dumpson’s emotional distress was caused

by Mr. Anglin and Moonbase Holdings’ article, which led to the troll storm in which Mr. Ade

participated. Their combined actions caused Ms. Dumpson’s emotional distress. The Court

finds Messrs. Ade and Anglin and Moonbase Holdings jointly and severally liable for

$101,429.28 in compensatory damages.

           2. Punitive Damages

               “[P]unitive damages are available in all discrimination cases under the DCHRA,

‘subject only to the general principles governing any award of punitive damages.’” Daka, Inc. v.

Breiner, 711 A.2d 86, 98 (D.C. 1998) (quoting Arthur Young & Co. v. Sutherland, 631 A.2d 354,




                                                15
372 (D.C. 1993)) (emphasis omitted). The purpose of punitive damages is to punish bad acts and

deter repetition. See BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 567 (1996). Courts may award

punitive damages only when the defendant acted with an “evil motive or actual malice.” Daka,
711 A.2d at 98 (citation and quotation marks omitted). An evil motive “goes beyond a mere

intention to be annoying or unpleasant.” Id. (citing Vassiliades v. Garfinckel’s, Brooks Brothers,

Miller & Rhoades, Inc., 492 A.2d 580, 593 (D.C. 1985) (stating that punitive damages are

intended to punish “outrageous conduct which is malicious, wanton, reckless, or in willful

disregard for another’s rights”)). “Direct evidence of malicious intent is not required; malice and

wrongful motive may be inferred from the acts of a party and circumstantial evidence.”

Vassiliades, 492 A.2d at 593.

               Having found above that the actions of Messrs Anglin and Ade and Moonbase

Holdings were outrageous and resulted in liability for intentional infliction of emotional distress,

the Court also finds the behavior was sufficiently wanton and willful to justify punitive damages.

Ms. Dumpson requests $1,500,000 in punitive damages, but the Court finds that amount is

excessive and will instead award $500,000, which is more in line with other courts in this

jurisdiction and reflective of the outrageous conduct here. See, e.g., Doe v. De Amigos, No. 11-

1755, 2014 WL 12785325, at *18 (D.D.C. June 10, 2014), report and recommendation

adopted, 2014 WL 2937781 (D.D.C. July 1, 2014) (awarding plaintiff $300,000 in punitive

damages despite a request for $2,000,000 in a case alleging intentional infliction of emotional

distress).




                                                 16
             3. Injunctive Relief11

                “Injunctive relief is committed to the sound discretion of the trial court.” Ifill v.

District of Columbia, 665 A.2d 185, 187 (D.C. 1995). A permanent injunction requires the court

to find that “there is no adequate remedy at law, the balance of equities favors the moving party,

and success on the merits has been demonstrated.” Id. at 188 (citation and quotation marks

omitted); see also Universal Shipping Co. v. United States, 652 F. Supp. 668, 675-76 (D.D.C.

1987) (“The Court must look at the interests of the parties who might be affected by the

[injunction] and must also examine whether the facts and the relevant law indicate that an

injunction clearly should be granted or denied apart from any countervailing interest.”).

                Ms. Dumpson requests two types of permanent injunctive relief—a restraining

order and an order requiring preservation of all property associated with the Daily Stormer and

Ms. Dumpson until the Judgment in this case has been collected. The Court will grant Ms.

Dumpson’s requests for permanent injunctive relief. She has succeeded on the merits due to this

Court’s pending entry of default judgment and the balance of equities favors Ms. Dumpson. The

requested restraining order is specifically targeted at speech related to Ms. Dumpson and will not

unnecessarily restrict the Defendants’ freedom of speech or cause other harm. Injunctive relief is

also warranted because there is no adequate remedy at law. Although without a restraining and

preservation order Ms. Dumpson could sue post hoc for damages if Defendants chose to target

her again, the Court finds such a remedy uncertain and insufficient.

                The Court will enter a restraining order to prevent Messrs. Ade and Anglin and

Moonbase Holdings from (1) communicating directly with Ms. Dumpson; or (2) publishing any

public statements involving Ms. Dumpson that (a) are defamatory, threatening, intimidating,


11
     The DCHRA permits injunctive relief. See D.C. Code § 2-1403.07.


                                                  17
harassing, or bullying; (b) interfere with Ms. Dumpson’s equal enjoyment of public

accommodations; (c) incite unlawful acts; or (d) are otherwise unlawful. The Court will also

order Mr. Anglin and Moonbase Holdings to preserve all property—including intellectual

property—associated with The Daily Stormer until Ms. Dumpson has fully collected the

Judgment awarded by this Court.

           4. Attorneys’ Fees

               If a defendant violates the DCHRA, the Court may grant any relief it believes is

appropriate, including reasonable attorneys’ fees. See D.C. Code § 2-1403.13(a)(1)(E). The

Court’s assessment of attorneys’ fees follows the market value methodology adopted by the D.C.

Circuit: “the number of hours reasonably devoted to the litigation [is] multiplied by a reasonable

hourly rate.” Laffey v. Nw. Airlines, Inc., 746 F.2d 4, 12-13 (D.C. Cir. 1984). Since Laffey, the

Civil Division of the United States Attorney’s Office in the District of Columbia has maintained

a matrix of the prevailing hourly rates in the region. See Lively v. Flexible Packaging Ass’n, 930
A.2d 984, 988-89 (D.C. 2007); see also Covington v. District of Columbia, 57 F.3d 1101, 1105

& n.14, 1109 (D.C. Cir. 1995) (finding that parties may rely on the updated Laffey Matrix

prepared by the United States Attorney’s Office for the District of Columbia (USAO) as

indication of prevailing market rates for litigation counsel in the Washington, D.C. area).

Having succeeded on the merits of the case, see Goos v. Nat’l Ass’n of Realtors, 997 F.2d 1565,

1568 (D.C. Cir. 1993) (“The most critical factor in determining the reasonableness of a fee award

is the degree of success obtained.”), Ms. Dumpson is entitled to reasonable attorneys’ fees. A

specific fee may be adjusted upward or downward to reflect the characteristics of the specific

case and counsel for which the award is sought. Because the calculations based on this




                                                18
methodology can be inherently imprecise and require estimates, the Court must exercise its

discretion to arrive at the final fee award.

                The Court has reviewed the declarations and exhibits provided by counsel and

finds the time expended and resources used were reasonable. See Ex. 3, Mot., Decl. of Jon M.

Greenbaum of the Lawyers’ Committee for Civil Rights Under Law [Dkt. 35-4]; Ex. 4, Mot.,

Decl. of Dennis A. Corkery (Washington Lawyers’ Committee for Civil Rights) [Dkt. 35-5]; Ex.

5, Mot., Decl. of Ragan Naresh (Kirkland & Ellis) [Dkt. 35-6]. Counsel used the current Laffey

Matrix to calculate their fees, kept precise records of their time and the tasks completed, and did

not bill for duplicative efforts. The Court will award The Lawyers’ Committee for Civil Rights

$105,114 in attorneys’ fees and $388.05 in costs; Washington Lawyers’ Committee for Civil

Rights and Urban Affairs $11,635 in attorneys’ fees; and Kirkland and Ellis, LLP $6,885.05 in

fees and costs to cover the expert report, service, and filing.

                                        IV. CONCLUSION

                For the foregoing reasons, the Court will grant Ms. Dumpson’s motion for default

judgment against Moonbase Holdings and Messrs. Anglin and Ade. The Court will also order

compensatory damages in the amount of $101,429.28, punitive damages in the amount of

$500,000, and attorneys’ fees and costs in the amount of $124,022.10. Finally, the Court will

enter a restraining order against Moonbase Holdings and Messrs. Anglin and Ade and enter a

preservation order against Mr. Anglin and Moonbase Holdings. A memorializing Order

accompanies this Memorandum Opinion.



Date: August 9, 2019
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                                  19